— Judgment, Supreme Court, New York County, rendered on October 12, 1976, unanimously affirmed. Application by appellant’s counsel to withdraw is granted. (See Anders v California, 386 US 738; People v Saunders, 52 AD2d 833.) We have reviewed this record and agree with appellant’s assigned counsel that there are no meritorious points which could be raised on this appeal. Appellant has been afforded ample time in which to file a supplemental brief, but has failed to avail himself of that opportunity. Concur — Kupferman, J. P., Evans, Sandler, Lane and Markewich, JJ.